Citation Nr: 0005766	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-44 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for left ankle 
disability.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to August 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Subsequently, the veteran's claims file 
was transferred to the RO in St. Louis, Missouri.  The case 
was remanded to the RO in March 1998.  Thereafter, the RO 
completed, to the extent possible, the development requested 
in the March 1998 remand.  The case was returned to the Board 
in January 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Without good cause shown, the veteran failed to report to 
a VA examination scheduled in May 1998 to determine the 
current severity of the service-connected left ankle 
disability.

3.  The veteran's left ankle disability is not shown to be 
productive of significant functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that a compensable evaluation is warranted 
for his left ankle disability because he has pain and loss of 
mobility.  The Board has found the claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of the claim has been obtained.

The service medical records demonstrate that the veteran 
incurred a left ankle disability during service and was 
diagnosed with chronic synovitis of the left ankle.  The 
Physical Evaluation Board of the Department of the Navy 
determined that the veteran was unfit for duty due to this 
diagnosed condition, as well as another diagnosed condition.  
The Physical Evaluation Board evaluated the left ankle 
disability as 20 percent disabling.

At a VA examination in January 1986, X-ray revealed a band-
shaped radiolucent defect at the distal tibia.  Possible 
previous surgery was noted.  Examination of the left ankle 
showed no evidence of soft tissue edema, increased joint 
heat, redness or palpatoid tenderness.  There was a healed, 
three inch, vertical scar which bisected the medial 
malleolus.  Immediately superior to this was a 1 1/2 inch 
vertical scar.  Both showed keloidal change.  There was no 
demonstrable functional abnormality of the ankle.  The 
veteran walked on his heels and toes without difficulty.  He 
squatted without difficulty.  All motions were within normal 
limits.  The ankle was stable.  The diagnoses were history of 
ankle swelling, history of apparent tissue biopsies, times 
two, well-healed scars medial aspect of the left ankle with 
keloidal change, and no functional abnormality of the left 
ankle joint.

In a rating decision of March 1986, the RO granted service 
connection for post-operative, chronic synovitis of the left 
ankle and assigned a noncompensable rating from August 16, 
1985, pursuant to Diagnostic Code 5271.  The left ankle 
disability has been assigned a noncompensable rating since 
then.

A VA examination in March 1993 showed that the veteran 
reported that the ankle hurt and was stiff.  He stated that 
it hurt to walk or to stand for a prolonged period of time.  
In addition, he reported that the left ankle gave out on him 
sometimes.  He had two scars which were all well healed and 
asymptomatic.  The examiner noted that the dorsiflexion of 
the ankle was 27 degrees, which was comparable with the right 
ankle.  The plantar extension was 20 degrees, which was also 
comparable with the other ankle.  The supination and 
pronation of the ankle were equal bilaterally.  The veteran 
could heel-walk and toe-walk.  An X-ray report shows that the 
left ankle appeared to be unremarkable.  There was no 
fracture or dislocation.  The diagnosis was chronic 
synovitis, left ankle, symptomatic on prolonged walking and 
standing.

VA outpatient treatment records dated from April 1992 through 
March 1997 are negative for complaints or treatment of the 
veteran's service-connected left ankle disability with the 
exception of a November 1994.  The November 1994 entry shows 
that the veteran complained of left ankle pain and that the 
physical examination was negative for warmth or swelling but 
was positive for limitation of motion.  No left ankle 
diagnosis was rendered.  The veteran was referred to 
orthopedics for follow up but he failed to appear for the 
follow up.

The Board notes that the most recent VA examination was 
conducted in March 1993.  However, the veteran was 
subsequently scheduled for VA examinations for compensation 
and pension purposes in September 1996, January 1997, and May 
1998.  He failed to report to any of these scheduled VA 
examinations.  In a statement dated in July 1996, the veteran 
alleged that he had informed VA whenever he moved and his 
mail was constantly sent to previous addresses.  He noted 
that he had never willingly missed any appointment.  In 
September 1996, the veteran notified the RO that he had not 
received the notification letter of the examination scheduled 
in September 1996 and he wished to be rescheduled.  The 
claims file contains no correspondences from the veteran 
since he submitted this July 1996 statement and there is no 
indication in the claims file that he did not receive 
notification of the VA examination scheduled in May 1998.

VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran cannot remain passive when 
he or she has information vital to his or her claim.  Id.  
When entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied.  38 C.F.R. § 3.655 (1999).  Good cause includes, but 
is not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  38 C.F.R. 
§ 3.655.  Thus, a veteran has a responsibility to report for 
VA examinations, which have been authorized and scheduled.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Olson v. 
Principi, 3 Vet. App. 480 (1992); 38 C.F.R. §§ 3.326, 3.655 
(1999).  The Board finds that VA complied with its duty to 
assist the veteran, and that the veteran prevented the full 
development of his claim by failing to report to scheduled VA 
examinations.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Moderate limitation of motion of the ankle warrants a 10 
percent rating and marked limitation of motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (1999).

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning disability factors such as 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The March 1993 examination showed range of motion of the left 
ankle of 27 degrees dorsiflexion and 20 degrees plantar 
extension.  There is some confusion as to what the examiner 
was measuring as plantar extension.  In addition, the 
measurement of dorsiflexion, if correctly noted by the 
examiner, shows not limitation of motion but rather 7 degrees 
more than normal dorsiflexion.  The examiner commented that 
the synovitis of the left ankle was symptomatic on prolonged 
walking or standing, but she did not identify any objective 
evidence of pain or functional impairment, to include any 
weakened movement, excess fatigability or incoordination.  In 
sum, the March 1993 examination report is not adequate for 
rating purposes and does not substantiate the presence of any 
significant functional impairment of the left ankle.   

The only other pertinent medical evidence of record is the 
November 1994 VA outpatient record.  Although this record 
documents the veteran's complaint of pain and a finding of 
limitation of motion, the examination was performed for 
treatment purposes rather than compensation purposes and the 
examiner did not diagnosis synovitis of the left ankle or any 
other left ankle disorder.  Therefore, this outpatient record 
is not sufficient to establish that the service-connected 
left ankle disability is compensably disabling.

In sum, due to the veteran's failure to cooperate, the Board 
has been left with an inadequate record which does not 
establish the veteran's entitlement to a compensable 
evaluation.







ORDER

Entitlement to a compensable rating for left ankle disability 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

